DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
On page 11, line 3, “base 312” should be “base 112”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In regard to claim 1, there should not be any verbiage in parenthesis (see line 15).  Further in regard to claim 1, on line 5, “sheath” (second occurrence) should be “outer sheath” (see the first two words on line 5).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1 and 19, an antecedent basis for “the sleeve’s interior” (see claim 1, line 11 and claim 19, line 5) has not been defined.
In regard to claims 9 and 10, the term “general” (see line 2 of both claims 9 and 10)
is a relative term which renders the claim indefinite. The term “general” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
            In regard to claim 12, an antecedent basis for “the bottom portion” (see line 3) has not been defined.
            In regard to claim 13, an antecedent basis for “the opening” (see line 3) has not been defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, 9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/115924 (as cited by the Applicant, hereinafter ‘924; translation enclosed).
In regard to claim 1, ‘924 discloses a refillable assembly 10 for dispensing cosmetic product CP/PC defining a longitudinal axis X, the assembly comprising:
a base 5 and
a cartridge 13 selectively connectable with the base, the cartridge having an outer sheath 1 and a control socket 2 (see Figure 3) internal to the sheath 1 and arranged in a lower portion of the cartridge, the control socket allowing the extraction of the cosmetic product from the cartridge, the cartridge having an opening 2E in the control socket 2;
the base comprising:
a cartridge receiving element 5A, the receiving element defining a sleeve suitable for receiving within the sleeve’s interior the lower portion of the cartridge; and 
a cartridge locking element 6, 7, the locking element being movable relative to the receiving element at least in rotation about the longitudinal axis in a first direction towards an open position and in a second direction towards a closed position; in the open position the cartridge is movable relative to the base along the longitudinal axis, in the closed position when the cartridge is inserted into the base the cartridge is “integral” with the base along the longitudinal axis, a connection between the locking element and the receiving element comprising a closure abutment 5C in the closed position such that when the locking element is in the closed position and the base is rotated in the second direction, the receiving element and the locking element are integral in rotation and the control socket of the cartridge is driven by a transmission element 7D “of the base” that is engageable with the control socket of the cartridge.
In regard to claim 2, the transmission element 7D is arranged in the receiving element 5A (see Figure 2).
In regard to claim 6, the connection between the locking element 6, 7 and the receiving element 5A comprises an opening abutment 7E (see Figure 3) in the open position when the base is rotated in the first direction.
In regard to claim 8, the connection between the locking and receiving elements comprises a slot 7E in the locking element and a finger 5C in the receiving element (see Figure 10) wherein the finger is engaged with and movable within the slot.
In regard to claim 9, the slot has the “general shape” of an arc of a circle which extends in a fixed longitudinal direction.
In regard to claim 19, as discussed above, the ‘924 reference discloses the claimed structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘924.
In regard to claims 11 and 20, although the ‘924 reference does not specifically disclose the rotation between the locking and receiving element covers the claimed angles, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the device can be designed such that the locking and receiving elements cover any suitable angle, depending on the needs of the user/manufacturer, without effecting the overall operation of the device.
Allowable Subject Matter
Claims 3-5, 7, 10 and 12-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Dunton et al. and McMamara references are cited as being directed to the state of the art as teachings of other solid cosmetic dispensers having replaceable cartridges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
10/11/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754